Citation Nr: 1501988	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-49 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated 10 percent.

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, currently rated 10 percent.

3.  Entitlement to an increased rating for right shoulder scar, currently rated 10 percent.

4.  Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine, currently rated 30 percent.

5.  Entitlement to an effective date earlier than February 8, 2008, for the grant of service connection for GERD.

6.  Entitlement to an increased rating for DJD of the right shoulder, currently rated 20 percent.

7.  Entitlement to a rating higher than 10 percent for lumbar spine degenerative changes prior to September 22, 2013.

8.  Entitlement to an apportionment of the Veteran's benefits for the period of his incarceration from August 2004 to November 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2008, the RO denied entitlement to an increased rating for lumbar spine disability.  After the Veteran appealed, in November 2013, the RO increased the rating for the lumbar spine disability to 40 percent, effective September 22, 2013.

Separately, in January 2011, the RO denied the Veteran's claim for an apportionment to his wife of the benefits that were withheld while he was incarcerated from August 2004 to November 2007.

In August 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Board notes that, although the Veteran's wife applied for the apportionment and was notified of the denial in a January 2011 letter, the Veteran filed the March 2011 notice of disagreement and was listed as the appellant in the September 2011 statement of the case and subsequent documents.  Moreover, both the Veteran and his wife have requested and supported the apportionment for this period and this matter is therefore not a contested claim requiring a separate decision.   BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments, § 14(c)(7) (May 17, 1999).  Apportionment is also not listed as an issue involving completely separate law and facts, and a separate decision is thus not required on this basis.  Id. at § 14(c)(10).  The Board will therefore consider the claims on appeal in a single decision.

During the Board hearing, the Veteran indicated that he was satisfied with the 40 percent rating granted for his lumbar spine disability, effective September 22, 2013.  The Board will therefore not address the period from September 22, 2013, and instead has recharacterized the issue to address the remaining matter of whether an increased rating is warranted for the Veteran's lumbar spine disability prior to September 22, 2013.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for GERD on the record at the Board hearing.

2.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for DJD of the right knee on the record at the Board hearing.

3.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for right shoulder scar on the record at the Board hearing.

4.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for DDD of the cervical spine on the record at the Board hearing.

5.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to earlier effective date for the grant of entitlement to service connection for GERD on the record at the Board hearing.

6.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an increased rating for DJD of the right shoulder on the record at the Board hearing.

7.  Prior to September 22, 2013, flexion of the thoracolumbar spine more nearly approximated between 30 and 60 degrees but was not 30 degrees or less and there was no ankylosis or incapacitating episodes.

8.  The Veteran's wife did not provide the evidence necessary for the RO to consider an apportionment of the Veteran's benefits while he was incarcerated within one year of the date of request.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for DJD of the right knee have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for right shoulder scar have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for DDD of the cervical spine have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an earlier effective date for the grant of service connection for GERD have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for DJD of the right shoulder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for lumbar spine degenerative changes prior to September 22, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).

8.  The criteria for an apportionment of the Veteran's benefits for the period of his incarceration from August 2004 to November 2007 have not been met.  38 U.S.C.A. §§ 5307, 5313 (West 2014); 38 C.F.R. § 3.665 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

At the beginning of the August 2014 Board hearing, the Veteran indicated that he was withdrawing his appeals of the denial of the claims for entitlement to increased ratings for GERD, right knee degenerative joint disease DJD, right shoulder scar, cervical spine DDD, right shoulder DJD, and entitlement to an earlier effective date for the grant of service connection for GERD.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

Increased Rating Claim

The RO's November 2013 grant of an increased, 40 percent rating for lumbar spine degenerative changes rating was effective September 22, 2013.  The Veteran indicated during the Board hearing that he was satisfied with the 40 percent rating but not with the date it became effective.  As stated by the Veteran's representative, "this whole issue of an earlier effective date is going to be discussed because you contend since 2002 when you got your 10 percent rating that that examination was not properly done and you've always been suffering from limited forward flexion of the spine ever since the military."  Hearing transcript, at 3.

Although the Veteran has requested an earlier effective date for the 40 percent rating that was awarded effective September 22, 2013, the issue as appealed to the Board was one for an increased rating.  Accordingly, the issue remaining for consideration by the Board is whether the Veteran's lumbar spine disability warrants a rating in excess of the 10 percent disability rating currently assigned for the period prior to September 22, 2013.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (discussing staged ratings for any rating claim where warranted by different levels of severity during the appeal period).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's lumbar spine disability is rated 10 percent prior to September 22, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  All disabilities of the spine, however, are rated under the general rating formula for diseases and injuries of the spine.  Under this general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, while a 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Note 2 to the general rating formula provides that normal thoracolumbar spine flexion is 0 to 90 degrees.  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

The RO made the increase to 40 percent effective the date of the September 22, 2013 VA examination on which flexion was to 30 degrees on initial range of motion testing and to 20 degrees on repetitive motion testing.  On the March 2008 VA examination, flexion was to 80 degrees on initial and repetitive motion testing.  The Veteran indicated that he experienced flare-ups that could last up to three weeks and were characterized by pain and the inability to bend over.  May 2008 private treatment records from Advanced Healthcare Solutions indicated that where 60 degrees of lumbar flexion was considered normal, there was mild limitation of flexion due to pain.  On the September 2009 VA examination, flexion was to 75 degrees with no limitation on repetitive motion testing.  Frequent flare-ups were noted without indication of the degree of additional functional impairment.  On the October 2010 VA examination, flexion of the lumbar spine was to 50 degrees on the first attempt, 30 degrees on the second, and 20 degrees on the third.  The VA examiner noted further that the Veteran appeared to flex his lumbar spine better when he was putting his brace back on his knee; however, he was not able to record actual measurements for this movement.  The VA examiner further indicated in his evaluation of the Veteran that "[i]t [was] difficult to completely evaluate this Veteran because he appear[ed] to be not putting forth full effort.  This could be in an effort to make us understand how much pain he is in or could be for ulterior motives instead."  On the July 2011 VA examination, the Veteran indicated that he experienced exacerbations of low back pain approximately once per month but did not indicate the degree of impairment caused by these exacerbations.

The Veteran and his wife testified during the Board hearing that his range of motion had been essentially the same since service and during the appeal period.  The Veteran and his wife are competent to so testify, but their testimony must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the opinion of the trained health care professional who conducted the October 2010 VA examiner that the Veteran was not putting forth full effort on examination is entitled to significant probative weight, as his statement was made based on observations he made regarding the Veteran's movements throughout the entirety of his examination, and not just during periods of diagnostic testing.  See Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job").  Thus, the only range of motion figures indicating flexion of 30 degrees or less reflects that this was at least partly due to lack of effort on the part of the Veteran.  Taking the lack of effort on the October 2010 VA examination into account, the greatest degree of limitation of motion, including on repetitive motion testing, was the mild limitation below normal 60 degrees indicated in the May 2008 private treatment notes.  Although the Veteran indicated that he experienced flare-ups, neither he nor his wife indicated that these flare-ups resulted in limitation of range of motion that more nearly approximated flexion of 30 degrees or less.  Although the Veteran and his wife indicated that range of motion was essentially the same during the appeal period, the Board finds the multiple, specific examination findings indicating flexion greater than 30 degrees to be of greater probative weight than the more general lay statements.  A schedular rating of 20 percent, but no higher, for lumbar spine degenerative changes prior to September 22, 2013 is therefore warranted.
 
A rating higher than 20 percent is also not warranted under the general rating formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  No ankylosis of the spine was noted on the VA examinations or in the treatment records.  Moreover, although the Veteran indicated in his January 2010 substantive appeal (VA Form 9) that he experienced what he termed incapacitating episodes, "incapacitating episodes" are defined in Note 1 to the Formula for Rating IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  There is no allegation or evidence that there were any episodes meeting that definition during the appeal period.

There were also no associated objective neurologic abnormalities warranting separate ratings under Note 1 to the general rating formula.  The only neurologic complaints noted in the March 2008 neurologic consult was of the left arm.  The September 2009 peripheral nerves examination report indicated that there was no lumbar radiculopathy.  On the October 2010 VA examination, straight leg raise test was negative and motor function was 4/5 with the Veteran not appearing to put forth normal effort, with normal deep tendon reflexes and normal sensation.  On the July 2011 VA neurologic examination, sensory examination of the lower extremities was normal and there was no evidence of radiculopathy.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
The discussion above reflects that the symptoms of the Veteran's lumbar spine degenerative changes are fully contemplated by the applicable rating criteria.  Although the Veteran has complained of additional limitations due to symptoms such as pain, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's lumbar spine degenerative changes cause marked interference with employment or frequent hospitalization, and referral for consideration of an extraschedular rating for lumbar spine degenerative changes is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, a rating of 20 percent, but no higher, is warranted for lumbar spine degenerative changes prior to September 22, 2013.  As the preponderance of the evidence is against a rating higher than 20 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to compliance with the Veterans Claims Assistance Act (VCAA), the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter also contained additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was most recently readjudicated in March 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As indicated above, the examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally in this regard, at the August 2014 Board hearing, the undersigned explained the issues of entitlement to an increased rating for lumbar spine degenerative changes and apportionment, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Apportionment Claim

In May 2003, the RO increased the Veteran's compensation to a combined 40 percent.  The Veteran was subsequently incarcerated.  As is relevant here, an incarcerated veteran with a combined rating of 20 percent or higher cannot be paid compensation in excess of the amount payable for a 10 percent disability rating beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  The Veteran's compensation was reduced from August 2004 to November 2007 based on his incarceration.  The Veteran does not challenge this reduction; rather, he contends that his compensation benefits while incarcerated should have been apportioned to his wife.  

The compensation not paid to a veteran during his incarceration may be apportioned to his dependents on the basis of individual need.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.665(e).  VA will inform a person whose benefits are subject to this reduction of the rights of the person's dependents to an apportionment while the person is incarcerated.  38 C.F.R. § 3.665(a).  In addition, VA will also notify the person's dependents of their right to an apportionment if VA is aware of their existence and can obtain their addresses.  Id.  Apportionments are effective the date of reduction of payments made to the incarcerated person if an informal claim is received within one year after notice to the incarcerated person, and any necessary evidence is received within one year from the date of request.  38 C.F.R. § 3.665(f).

In this case, the RO notified the Veteran in May 2005 that his benefits would be reduced for a period of his incarceration, and the Veteran responded with a July 2005 letter requesting an apportionment for his wife.  In a July 2005 letter, the RO informed the Veteran that in order to receive an apportionment of his funds, his wife would have to write and sign a letter to apply for this benefit.  There is no letter or communication from the Veteran or his wife in the claims file within a year of the July 2005 notice letter.  The next document in the claims file, chronologically, is the September 2005 letter from the RO to the Veteran indicating that his compensation would be reduced based on his incarceration, followed by the December 2007 statement in support of claim (VA Form 21-4138) requesting that his compensation be reinstated based on his release as indicated by attached documents from the department of corrections.

The above evidence reflects that the Veteran and his wife did not provide the evidence necessary for the RO to consider apportionment of benefits within the one year required under 38 C.F.R. § 3.665(f).  In their written statements and Board hearing testimony, the Veteran and his wife acknowledged that the Veteran had received the July 2005 notification from the RO and conveyed the information to his wife, but claimed that the Veteran's wife did send a letter in response within a year to the July 2005 letter.  There is no such response in the claims file.

There is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity is thus broad enough for the Board to presume that if the Veteran's wife sent the requested letter it would have been received by the RO.  See Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (applying presumption to the "known course of business" of the U.S. Postal Service).

The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).   The Board finds there is no such clear evidence to the contrary in the present case, as the only evidence that the Veteran's wife sent a timely response to the July 2005 notice letter are her own statements.   

The Veteran's wife stated during the Board hearing that she sent a letter shortly after the Veteran informed her of the RO's July 2005 letter.  Hearing transcript, at 13.  The Veteran and his wife also indicated that she spoke to a Veteran's representative who indicated that her name and Social Security number were "in the computer," but she "never heard anything from them and where the letter went, I don't know and I don't have a copy of it."  Hearing transcript, at 16.  These statements that the letter was sent but not received are by themselves insufficient to rebut the presumption of regularity.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) ("The appellant's statement of non-receipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice").  As there is no other evidence, documentary or otherwise, indicating that the Veteran's wife provided the evidence necessary for the RO to consider an apportionment of the Veteran's benefits while he was incarcerated, the presumption of regularity has not been rebutted.  As the Board must presume that the Veteran's wife did not provide necessary evidence within a year from the date that the RO requested this evidence in order to consider an apportionment of the Veteran's benefits while he was incarcerated, the criteria for such apportionment were not met.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the VCAA does not apply to decisions regarding how benefits are paid, and this is precisely the question involved in this apportionment case, the VCAA is inapplicable.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  As indicated above, the RO complied with the specific notice requirements for apportionment of the benefits of an incarcerated veteran, as the Veteran's wife conceded that she was notified through the Veteran of how to provide the evidence necessary for an apportionment.




















(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the denial of the claim for entitlement to an increased rating for GERD, currently rated 10 percent, is dismissed.

The appeal of the denial of the claim for entitlement to an increased rating for DJD of the right knee, currently rated 10 percent, is dismissed.

The appeal of the denial of the claim for entitlement to an increased rating for right shoulder scar, currently rated 10 percent, is dismissed.

The appeal of the denial of the claim for entitlement to an increased rating for DDD of the cervical spine, currently rated 30 percent, is dismissed.

The appeal of the denial of the claim for entitlement to an effective date earlier than February 8, 2008, for the grant of service connection for GERD, is dismissed.

The appeal of the denial of the claim for entitlement to an increased rating for DJD of the right shoulder, currently rated 20 percent, is dismissed.

Entitlement to a rating of 20 percent, but no higher, for lumbar spine degenerative changes prior to September 22, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an apportionment of the Veteran's benefits for the period of his incarceration from August 2004 to November 2007 is denied.



____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


